Citation Nr: 1828524	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  He died in December 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO & Insurance Center in Philadelphia, Pennsylvania denied the appellant's claim for service connection for the cause of the Veteran's death.  In October 2011, the appellant filed a notice of disagreement (NOD).  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Boston, Massachusetts.  A statement of the case (SOC) was issued in August 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2014.

In November 2016, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially to the veteran's death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The appellant claims that the Veteran's PTSD caused his death.  More specifically, she asserts that the Veteran's PTSD and PTSD medications hampered the Veteran from being able to tolerate the medical care that he needed.  See October 2011 NOD and September 2014 VA Form 9.  In addition, the appellant's representative has indicated that the Veteran's PTSD caused his physical decline and inability and unwillingness to accept proper medical care, which led to his subsequent death.  See June 2016 VA Form 646.  The appellant's representative has further explained that the Veteran's inability and unwillingness to accept proper medical care was due to his behavioral problems caused by his PTSD.  See November 2016 Board Hearing Transcript.  

In this case, the Veteran died in December 2010, and his death certificate lists the immediate cause of death as acute renal failure.  At the time of the Veteran's death, he was service-connected for PTSD (rated 70 percent) and for malaria (rated 10 percent prior to May 27, 1970 and zero percent thereafter).  Also, he was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Significantly, 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases involving active processes affecting vital organs (as distinguished from muscular or skeletal functions) should receive careful consideration as a contributory cause of death, even if the primary cause is unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  In this regard, the Board notes that the Veteran's service-connected PTSD affected the brain-a vital organ.  In addition, VA's Adjudication Procedures Manual (M21-1) provides that a reasonable probability of service-connected death exists if, based on a rating decision made during the veteran's lifetime, service connection was granted for a condition affecting any vital organ, the veteran had at least one service-connected disease or disability evaluated at 50 percent or more, or the veteran was entitled to a TDIU.  M21-1, Pt. IV, Subpt. iii, Ch. 2, Sec. A(1)(a) (updated May 2, 2018).

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C. § 5103A(d), is applicable to claims for service connection for the cause of the veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Therefore, given the above suggesting a possible relationship between the Veteran's death and his service-connected PTSD, remand of this matter to obtain a medical opinion in this regard is warranted.  See 38 U.S.C. § 5103A(a) (2012).  See also DeLaRosa, supra; Wood, supra.  To this end, the AOJ should arrange to obtain a medical opinion from an appropriate physician-preferably, a psychiatrist-based on claims file review..  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met and that the record is complete, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide sufficient information concerningh, and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, a psychiatrist-a medical opinion addressing the relationship, if any, between the Veteran's service-connected PTSD and his death.  

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion should include discussion of the Veteran's documented medical history and the lay assertions of record.

Following a review of all the relevant evidence of record, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's PTSD either caused, or contributed substantially or materially to cause, the Veteran's death.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence as well as all lay assertions-to specifically include the appellant's contention that the Veteran's PTSD and PTSD medications hampered him from being able to tolerate the medical care that he needed, and her epresentative's contention that the Veteran's PTSD caused his physical decline and inability and unwillingness to accept proper medical care, which was due to his behavioral problems caused by his PTSD.

The examiner must also consider whether the Veteran's PTSD resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other diseases primarily causing death-specifically acute renal failure.  

Complete, clearly-stated rationale for all conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




